      Case 4:18-cv-05187-SMJ     ECF No. 90    filed 09/29/20   PageID.440 Page 1 of 2



                                                                            FILED IN THE

1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON




2                                                                  Sep 29, 2020
                                                                       SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JERRY SINGLETARY, CHAD                     No. 4:18-cv-05187-SMJ
5    STEININGER, PHILLIP LYNCH,
     BRYCE BJORNVICK, ENRIQUE
6    GASCA, and GEORGE KYLE,                    ORDER DISMISSING CASE
     Individually and For Others Similarly
7    Situated,

8                             Plaintiffs,

9                v.

10   AECOM, AMENTUM SERVICES,
     INC., and JOHN DOES 1 to 50,
11
                              Defendants.
12

13         On September 28, 2020, the parties filed a stipulated dismissal, ECF No. 89.

14   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

15   IT IS HEREBY ORDERED:

16         1.    The parties’ Stipulation of Dismissal (In Favor of Arbitration)

17               Pursuant to Rule 41(a)(1)(A)(ii), ECF No. 89, is GRANTED.

18         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

19               parties to bear their own costs and attorney fees.

20         3.    All pending motions are DENIED AS MOOT.




     ORDER DISMISSING CASE – 1
       Case 4:18-cv-05187-SMJ     ECF No. 90   filed 09/29/20   PageID.441 Page 2 of 2




1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 29th day of September 2020.

6
                        _________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
